RNEYGENERAIL
                   OR? TEXAS
                    Aus-rm.T~XAs


                    June 16, 1948

Hon. Tom DeBerry           Opinion No. V-605
Board of Control
Austin, Texas              Re: The authority of the
                               Board of Control to
                               make refunds of over-
                               payments of Federal
                               meat subsidies to
                               State eleemosynary
                               institutions.
Dear Sir:
           In your letter of May 14, 1948, you state
that various State ,schoolsand eleemosynary institu-
tions had received meat subsidies from the Federal
Government and that now the Reconstruction Finance
Corporation on behalf of the Federal Government has
made claim against the Board of Control for overpay-
ments in the amounts set out to the following insti-
tutions:
     Abilene State Hospital ..........$ 88.88
     Gatesville State School for Boys    76.59
     Gainesville State School for Girls 42.87
     State Tuberculosis Sanatorium.... 436.79
     Terre11 State Hospital .......... 1037.23
          You further state that all meat subsidy pay-
ments were eventually deposited in the State Treasury.
Your inquiry is as follows:
          Whether we would be authorized to
     make a refund payment to the Reconstruc-
     tion Finance Corporation for the amounts
     shown above if such amounts are found to
     be the correct amounts of overpayment."
          Article 3179, V. C. S. directs the State
Treasurer to deposit all money received from the in-
stitutions involved to the credit of the general rev-
enue fund of the State. The treasurer has informed us
that the meat subsidy payments received by these insti-
tutions have been credited to the general revenue fund.
                                                         ‘.




Hon. Tom DeBerry, page 2   (Vi6051


           Article VIII, Section 6 of the Constitution
of Texas , provides:
         "No money shall be dram from the
    Treasury but in pursuance of specific
    appropriations made by law a . *"
          38 Tex. Jur., Sec. 27, page 844, says:
          "Under the Constitution no money
    shall be drawn from the treasury but
    in pursuance of specific appropriations
    made by law - a prohibition-that may
    snot be ignored or evaded." (Underscor-
     ing ours.)
          The case of Manion v. Lockhart, State Treas-
urer; 114 S.W.(2d) 216, 131 Tex. 175, involved a simi-
lar question. In this case relator Manion applied for
a writ of mandamus to compel the Treasurer of Texas to
pay to him a sum of money which legally belonged to
him. The State Treasurer had deposited the money in
the general revenue fund. The Supreme Court said:
          "He (State Treasurer) in good
    faith deposited such money in the gen-
    eral revenue fund, which now requires
    that  it be appropriated by the Legisla-
    ture in accordance with the provisions
    of section 6 of article 8 of the Con-
     stitution. Respondent does not now have
    in his possession such funds, and,
    therefore, he is unable, without an act
    of the Legislature, to pay same to those
    ~entitled thereto. . .
          "It is undisputed that relator has .
     fully complied with the law and is en-
     titled to be paid the sum of money claim-
     ed by him, It is not shown, however,
     that relator cannot obtain the money due
     him by another complete and adequate
     remedy. While it is true that the money
     due relator hasbeen placed in the gener-
     al revenue fund, the Legislature has not
     refused to make a specific appropriation
     to pay relator's demand therefor."
Hon. Tom DeBerry, page 3   (v-605)


          We have carefully examined Senate Bill No.
374 passed by the 50th Legislature, in which current
appropriations were made for the eleemosynary insti-
tutions involved herein. There is no fund in this
appropriation bill out of which a refund could be
made to the Reconstruction Finance Corporation for
the alleged overpayments of meat subsidies.
          Since the subsidy payments have already been
deposited in the general revenue fund and since there
are no current appropriations out of which a refund
could be made to the Reconstruction Finance Corpora-
tion, we are of the opinion that you are not author-
ized to make such a refund.
          Having answered your first question in the
negative, we do not deem it necessary to answer your
second question.
                       SUMMARY
          Under the circumstances stated, the
     State Board of Control is not authorized
     to pay to the Reconstruction Finance
     Corporation refunds of overpayments of
     Federal meat subsidies received by State
     Eleemosynary Institutions, in the absence
     of an appropriation for that purpose.
                                 Yours very truly,
                           ATTORNEY GENERAL OF TEXAS



                           -,
                                 Clinton Foshee
                                 Assistant
CF:mw:erc